Per Curiam,
Advancement is always a question of intention to be determined by what took place at the time and, in the absence of evidence as to this, by the attendant circumstances. The auditor found both from the declarations of the parent made at the time and from the surrounding circumstances that an advancement and not a gift or loan was intended. This finding, approved by the court, we should not disturb unless convinced that it was plainly erroneous. We find nothing in the testimony that leads us to doubt its correctness.
The decree of the court is affirmed at the cost of the appellant.